MEMORANDUM **
Jose Angel Miramontes-Cigarroa, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen and reconsider the underlying *353denial of his application for cancellation of removal.
The BIA did not abuse its discretion in denying petitioner’s motion to reopen because he failed to offer any new or previously unavailable evidence. See 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R. §§ 1003.2(a) & (c). The BIA did not abuse its discretion in denying petitioner’s motion to reconsider because he failed to identify any error of law or fact in the BIA’s prior decision. See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1). Finally, petitioner has failed to state a color-able equal protection claim. See Masnauskas v. Gonzales, 432 F.3d 1067, 1070-71 (9th Cir.2005); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.